DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maegawa (US 8,529,273). 
Regarding claim 1, Maegawa, discloses a waterproof structure 10 for a multicore wire W1, comprising: a multicore wire W, in which a plurality of core wires W are housed in a sheath (fig. 2); a housing 13 in which is housed a terminal fitting 20 connected to a terminal portion  of the core wires (fig. 1), 
Regarding claim 2, Maegawa discloses a melt part (body portion of) 51 that melts during molding of the molded part is provided along an outer edge of the opening. It is to be noted that claim 2 is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). In instant case a melt part (body portion of) 51 that (formed or) melts during molding (method of making) of the molded part (product limitation and) is provided along an outer edge of the opening 58.
Regarding claim 6, Maegawa, discloses wherein a stopper surface opposing a surface on an inner side of the resin stopper part 30 is formed in the housing (being assemble within housing see figs 1-2 and 4). 

    PNG
    media_image1.png
    646
    382
    media_image1.png
    Greyscale
Regarding claims 3 and 7, Maegawa, discloses the molded part 11 includes a bent part 12 that holds the multicore wire in a bent shape (figs. 1-2). 
Regarding claims 4, 8 and 9, Maegawa, discloses the molded part includes an outer circumferential part OCP covering an outer circumferential surface OCS of the housing 13. 
Regarding claims 5 and 10-12, Maegawa, discloses wherein the resin stopper part 30 is an existing rubber plug. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831